IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-30672
                         Conference Calendar


JOSEPH HERCULE,

                                          Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-285
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Joseph Hercule, federal prisoner # 44389-004, appeals from

the denial of his 28 U.S.C. § 2241 petition wherein he sought to

vacate his conviction.   Hercule was sentenced to a total of 168

months’ imprisonment following his conviction for various

offenses, including car-jacking, in violation of 18 U.S.C.

§ 2119.

     Hercule argues that the district court erred in determining

that his Jones v. United States, 526 U.S. 227 (1999) claim did

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 02-30672
                                   -2-

not meet the criteria for bringing a claim pursuant to the

“savings clause” of 28 U.S.C. § 2255.

     “[T]he savings clause of § 2255 applies to a claim (i) that

is based on a retroactively applicable Supreme Court decision

which established that the petitioner may have been convicted of

a nonexistent offense and (ii) that was foreclosed by circuit law

at the time when the claim should have been raised in the

petitioner’s trial, appeal, or first § 2255 motion.”

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001).

     Hercule argues that his claim falls under the “savings

clause” because his indictment failed to charge all of the

elements of an offense under 18 U.S.C. § 2119.    Hercule, however,

cannot satisfy either prong of the Reyes-Requena analysis.       He

cannot satisfy the first prong of the Reyes-Requena analysis

because he cannot show that he has been convicted of a non-

existent offense.   See id.    Moreover, he cannot satisfy the

second prong of the Reyes-Requena analysis because his Jones

claim was not foreclosed at the time he filed first 28 U.S.C.

§ 2255 motion.   Accordingly, Hercule has not shown that the

district court erred in dismissing his petition.

     AFFIRMED.